People v Strong (2019 NY Slip Op 03518)





People v Strong


2019 NY Slip Op 03518


Decided on May 3, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 3, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


1320 KA 15-00706

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT
vTERRANCE L. STRONG, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (DREW R. DUBRIN OF COUNSEL), FOR DEFENDANT-APPELLANT.
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF COUNSEL), FOR RESPONDENT. 

	Appeal from a resentence of the Supreme Court, Monroe County (Joanne M. Winslow, J.), rendered March 10, 2015. Defendant was resentenced upon his conviction of assault in the second degree (four counts), endangering the welfare of a child (four counts), attempted assault in the second degree and assault in the third degree. 
It is hereby ORDERED that said appeal is unanimously dismissed.
Same memorandum as in People v Strong ([appeal No. 1] — AD3d — [May 3, 2019] [4th Dept 2019]).
Entered: May 3, 2019
Mark W. Bennett
Clerk of the Court